NO. 07-07-0058-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                     APRIL 4, 2007

                         ______________________________


                  JAMES N. MEADOR AND MELISSA A. MEADOR,

                                                                    Appellants

                                             v.

                         EMC MORTGAGE CORPORATION,

                                                                    Appellee

                       _________________________________

               FROM THE 169TH DISTRICT COURT OF BELL COUNTY;

               NO. 211,660-C; HON. GORDON G. ADAMS, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL AND PIRTLE, JJ.

      Appellants James N. Meador and Melissa A. Meador appeal from a final judgment

of the trial court. We dismiss the appeal.

      The clerk’s record was filed with this court on January 18, 2007, and the reporter’s

record was filed on January 24, 2007. Appellants’ brief, therefore, was due on February

23, 2007. By letter dated March 7, 2007, we notified appellants that the due date for the
brief had passed, that the brief had not been filed and that no motion for extension of time

to file the brief had been received by the court. Citing Texas Rules of Appellate Procedure

38.8 and 42.3, we also informed appellants that the appeal would be subject to dismissal

unless a brief accompanied by a response reasonably explaining the failure to file a brief

was filed by March 19, 2007. On March 8, 2007, appellants filed a motion to extend the

time to file his brief which was granted to March 26, 2007. To date, appellants have filed

neither a brief nor a motion requesting an extension of the lapsed deadline.

       Accordingly, we dismiss the appeal for want of prosecution. TEX . R. APP. P.

38.8(a)(1); 42.3(b).


                                                 Brian Quinn
                                                 Chief Justice




                                             2